DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,875,101 and any patent granted on Application Numbers 16/482,068 and 16/482,156 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a surface-coated cutting tool comprising a substrate and a coating film that covers the substrate wherein the coating film includes a hard coating layer constituted of a domain region and a matrix region, the domain region has a structure in which a first layer and a second layer are layered on each other, the first layer being comprised of at least one first AlTi compound selected from the group consisting of Alx1Ti(1-x1)N, Alx1Ti(1-x1)BN, and Alx1Ti(1-x1)CN, the second layer being comprised of at least one second AlTi compound selected from the x2Ti(1-x2)N, Alx2Ti(1-x2)BN, and Alx2Ti(1-x2)CN as to the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713